Exhibit 10.32



FOURTH AMENDMENT TO AGREEMENT FOR LEASE OF REAL PROPERTY
THIS FOURTH AMENDMENT TO AGREEMENT FOR LEASE OF REAL PROPERTY (this “Amendment”)
is made as of October 10, 2014, by and among PINNACLE HEALTH HOSPITALS, a
Pennsylvania non-profit corporation (“Lessor”), and AMERICAN REALTY CAPITAL VII,
LLC, a Delaware limited liability company (“ARC VII”), ARHC BRHBGPA01, LLC, a
Delaware limited liability company (“Brady Lessee”), ARHC FOMBGPA01, LLC, a
Delaware limited liability company (“FOC Lessee”), ARHC LMHBGPA01, LLC, a
Delaware limited liability company (“Landis Lessee”), and ARHC CHHBGPA01, LLC, a
Delaware limited liability company (“Community Lessee,” and together with ARC
VII, Brady Lessee, FOC Lessee and Landis Lessee, collectively, “Lessee”).
WHEREAS, ARC VII and Lessor entered into that certain Agreement for Lease of
Real Property, having an effective date of June 16, 2014 (the “Initial
Agreement”), that certain First Amendment to Agreement for Lease of Real
Property, dated as of July 16, 2014 (the “First Amendment”), that certain Second
Amendment to Agreement for Lease of Real Property, dated as of August 1, 2014
(the “Second Amendment”), and that certain Third Amendment to Agreement for
Lease of Real Property, dated as of September 26, 2014 (the “Third Amendment”;
the Initial Agreement, as amended by the First Amendment, the Second Amendment
and the Third Amendment, the “Agreement”), with regard to the Property, as more
particularly described in the Agreement.
WHEREAS, ARC VII assigned its interest under the Agreement (a) with respect to
the Brady Property, to Brady Lessee, (b) with respect to the Community Health
Property, to Community Lessee, (c) with respect to the FOC Property, to the FOC
Lessee, and (d) with respect to the Landis Property, to the Landis Lessee.
Lessee and Lessor wish to amend the Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.
Closing Date. Notwithstanding anything to the contrary contained in the
Agreement, the Closing Date for the Bloom Property and the Medical Sciences
Property shall occur on or before October 22, 2014, subject, in each case, to
any applicable extension periods set forth in the Agreement.



2.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.



[Signatures appear on following page]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
LESSEE:
LESSOR:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
PINNACLE HEALTH HOSPITALS, 
a Pennsylvania non-profit corporation


By:/s/ Edward M. Weil, Jr.
Name: Edward M. Weil, Jr.
Title: President


By:/s/ Christopher P. Markley
Name: Christopher P. Markley
Title: Secretary and General Counsel
 
 
ARHC BRHBGPA01, LLC,
a Delaware limited liability company
 


By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory
 
 
 
ARHC FOMBGPA01, LLC,
a Delaware limited liability company
 


By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory
 
 
 
ARHC LMHBGPA01, LLC,
a Delaware limited liability company
 


By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory
 
 
 
ARHC CHHBGPA01, LLC,
a Delaware limited liability company
 


By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory
 





